Citation Nr: 0909055	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-34 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The record indicates that the appellant served as a member of 
the New Philippine Scouts in July 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which determined the 
appellant did not have qualifying service for eligibility for 
VA nonservice-connected disability pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2007, 
the appellant indicated that he wanted to have a Board 
hearing at the local RO.  However, upon review of the record, 
there is no indication that the appellant has been scheduled 
for a travel board hearing.  Considerations of due process 
mandate that the Board may not proceed with review of the 
claim on appeal without affording the appellant an 
opportunity for the requested hearing.  Therefore, a remand 
is required for the scheduling of a Travel Board hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

Schedule the appellant for a Travel Board 
hearing at the RO in Manila, the Republic 
of the Philippines.  The appellant should 
be notified of the date and time of the 
hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




